SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X] Filed by a Party other than the Registrant[ ] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Under Rule 14a-12 Nuveen Investments, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The following presentation was distributed to Institutional Shareholder Services (ISS) in preparation for a meeting of officers and board directors of Nuveen Investments, Inc. with ISS on August 30, 2007.Nuveen Investments may also use the presentation in connection with meetings with certain of its stockholders: Nuveen Investments Presentation to Institutional Shareholder Services August 2007 Price • $65.00 per share in cash ($5.8bn aggregate equity value1 and $6.3bn enterprise value2Acquiror • Investor group led by Madison Dearborn Partners, LLC (“MDP”) • Investor group includes some of the company’s key distribution partners Company Termination Fee(s) and Go-Shop • 30-day go-shop • Nuveen Termination Fee – $200mm / $100mm for superior proposal submitted during go-shop Closing Conditions • Closing run rate at least 80% of base run rate, excluding market fluctuations • Material Adverse Effect (MAE) on the company’s operations • No financing condition Other• Nuveen shareholders to receive quarterly dividend per share payments of $0.24 •
